 



Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AND THIRD AMENDMENT TO SECURITY AGREEMENT

     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND THIRD
AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) dated as of June 22, 2005, is
by and among APPLICA INCORPORATED (the “Borrower”), a Florida corporation, each
of its Subsidiaries identified on the signature pages hereof, the Lenders
identified on the signature pages hereof and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the “Agent”). Terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement (as hereinafter defined).

W I T N E S S E T H

     WHEREAS, the Borrower, the Subsidiaries, the Lenders and the Agent are
parties to that certain Amended and Restated Credit Agreement, dated as of
November 17, 2004 (as further amended, modified, supplemented, extended or
restated from time to time, the “Credit Agreement”);

     WHEREAS, the Borrower, its Domestic Subsidiaries, and the Agent are parties
to that certain Security Agreement, dated as of December 28, 2001, as amended by
that certain Fourth Amendment to Credit Agreement and First Amendment to
Security Agreement dated as of May 28, 2004 and that certain Second Amendment to
Security Agreement dated November 17, 2004 (as further amended, modified,
supplemented, extended or restated from time to time, the “Security Agreement”);

     WHEREAS, the parties hereto desire to amend certain terms of the Credit
Agreement and the Security Agreement as set forth in this Amendment;

     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. The Credit Agreement is hereby amended as follows:

     (a) by adding to Annex A to the Credit Agreement in the proper alphabetical
location the following new definitions of “2005 Seasonal Period”, “2005
Non-Recurring Charges”, “Fixed Charge Availability Requirements”, “Fixed Charge
Measurement Date”, “Minimum EBITDA Availability Requirements” and “Minimum
EBITDA Measurement Date”:

     “2005 Seasonal Period” means the period commencing on July 1, 2005 and
continuing through November 30, 2005.

 



--------------------------------------------------------------------------------



 



     “2005 Non-Recurring Charges” means non-recurring charges arising from
(i) the write-down by Borrower with respect to certain Inventory of the Loan
Parties for the Fiscal Quarter ended March 31, 2005, which non-recurring charges
shall not exceed $9,400,000, and (ii) restructuring charges relating to the
Mexican operations, which non-recurring charges shall not exceed $7,600,000, of
which no more than $3,600,000 shall be cash charges.

     “Fixed Charge Availability Requirements” means (i) Average Monthly Excess
Availability for any month of not less than $28,000,000, or (ii) Availability of
not less than $20,000,000 on any day of such month.

     “Fixed Charge Measurement Date” means the last day of the month which
immediately precedes a month in which Borrower fails to achieve the Fixed Charge
Availability Requirements, and the last day of each month thereafter. The first
day that may constitute a Fixed Charge Measurement Date shall be December 31,
2005.

     “Minimum EBITDA Availability Requirements” means Average Monthly Excess
Availability of not less than (i) $20,000,000 for each of the months of July,
August, September, October, and November of 2005, and (ii) $28,000,000 for the
month of December of 2005.

     “Minimum EBITDA Measurement Date” means (i) the last day of the month which
immediately precedes a month in which Borrower fails to achieve the Minimum
EBITDA Availability Requirements, and (ii) the last day of each month thereafter
during the 2005 Seasonal Period.

            (b) by deleting the definitions of “Availability”, “Availability
Reserve”, “Average Monthly Excess Availability”, “Consolidated EBITDA”, and
“Seasonal Inventory Period” in Annex A to the Credit Agreement and restating
such definitions as follows:

     “Availability” means, at any time (a) the lesser of (i) the Maximum
Revolver Amount minus the Reserves, or (ii) the Borrowing Base, minus (b) the
Aggregate Revolver Outstandings at such time; provided, that, for purposes of
determining Availability, solely as such term is used in Section 7.32 of the
Credit Agreement and in the definitions of “Average Monthly Excess
Availability”, “Fixed Charge Availability Requirements”, “Permitted
Acquisition”, “Permitted Senior Subordinated Debt Prepayments” and “Restricted
Investment”, Availability shall be computed as follows: at any time (a) the
lesser of (i) the Maximum Revolver Amount, or (ii) the Borrowing Base
(calculated for this purpose without deducting the Availability Reserve), minus
(b) the Aggregate Revolver Outstandings at such time.

 



--------------------------------------------------------------------------------



 



     “Availability Reserve” means (i) during the 2005 Seasonal Period, an amount
equal to $15,000,000, (ii) from and after December 1, 2005, until at least
5 days after the date of delivery to the Agent of the required Financial
Statements and compliance certificate for the period ending December 31, 2005,
an amount equal to $20,000,000, and (iii) thereafter (A) an amount equal to
$10,000,000 for so long as the Fixed Charge Coverage Ratio is greater than or
equal to 1.0 to 1.0 but less than 2.0 to 1.0, (B) an amount equal to $20,000,000
for so long as the Fixed Charge Coverage Ratio is less than 1.0 to 1.0, or
(C) an amount equal to $0, so long as the Fixed Charge Coverage Ratio is greater
than 2.0 to 1.0.

     “Average Monthly Excess Availability” means for any calendar month, an
amount obtained by adding the aggregate of the actual amount of Availability on
each day during such month (as determined by Agent in accordance with the terms
of the Credit Agreement) and by dividing such sum by the number of days in such
month.

     “Consolidated EBITDA” means, with respect to any fiscal period of the
Borrower, the Adjusted Net Earnings from Operations of the Borrower and the
other Consolidated Members, plus, to the extent deducted in the determination of
Adjusted Net Earnings from Operations for that fiscal period, interest expenses,
federal, state, local and foreign income taxes, depreciation, amortization, and
the 2005 Non-Recurring Charges, in all cases as determined in accordance with
GAAP.

     “Seasonal Inventory Period” shall mean during any year (other than 2005),
the period commencing September 1 of such year and ending November 15 of such
year.

            (c) by deleting the definition of “Measurement Date” contained in
Appendix A to the Credit Agreement in its entirety

            (d) by adding the following new clause at the end of the definition
of “Adjusted Net Earnings From Operations” contained in Appendix A to the Credit
Agreement:

; provided, that Adjusted Net Earnings From Operations shall not include any
income arising from any settlement or purchase price adjustment relating to the
sale of the Loan Parties’ equity interests in the Anasazi Partners, L.P. joint
venture investment partnership.

            (e) by adding the following new sentence to the end of the
definition of “Applicable Margin” contained in Appendix A to the Credit
Agreement:

Notwithstanding anything to the contrary contained herein, the Applicable Margin
shall be set at Level VI at all times during the 2005 Seasonal Period.

 



--------------------------------------------------------------------------------



 



            (f) by deleting Section 7.27 of the Credit Agreement and by
restating such section as follows:

     7.27 Minimum Fixed Charge Coverage Ratio.

     On each Fixed Charge Measurement Date that occurs, the Borrower shall
maintain a Fixed Charge Coverage Ratio of not less than 1.0 to 1.0, calculated
as of such Fixed Charge Measurement Date. Once activated, the Fixed Charge
Coverage Ratio requirement of this Section 7.27 shall remain in effect until
such time as (a) Borrower has achieved the Fixed Charge Availability
Requirements for 2 consecutive calendar months and (b) no Default or Event of
Default then exists.

            (g) by adding the following new Section 7.34 to the Credit Agreement
immediately following Section 7.33 thereof:

     7.34 Minimum EBITDA. On each Minimum EBITDA Measurement Date that occurs,
the Borrower shall maintain a Consolidated EBITDA as of such Minimum EBITDA
Measurement Date of not less than the amount set forth below for the
corresponding period then ending:

                  Consolidated EBITDA     Period         $ 1,000,000    
June 1, 2005 through  
       
June 30, 2005
          $ 2,300,000    
June 1, 2005 through
       
July 31, 2005
          $ 3,500,000    
June 1, 2005 through
       
August 31, 2005
          $ 5,900,000    
June 1, 2005 through
       
September 30, 2005
          $ 16,500,000    
June 1, 2005 through
       
October 31, 2005
          $ 26,500,000    
June 1, 2005 through
       
November 30, 2005

            (h) by deleting clause (x) of Section 11.1(a) of the Credit
Agreement and by substituting in lieu thereof the following:

 



--------------------------------------------------------------------------------



 



     (x) reduce, amend, waive or eliminate the minimum Availability requirement
with respect to Section 7.27 or Section 7.34.

            (i) by adding the Schedule of Patents and Schedule of Trademarks
attached hereto as the attachments to Schedule 6.12 to the Credit Agreement.

     2. The Security Agreement is hereby amended by adding the Schedule of
Patents and Schedule of Trademarks attached hereto as the attachments to
Schedule III to the Security Agreement.

     3. In consideration of Agent’s and Lenders’ willingness to enter into this
Amendment, Borrower agrees to pay to Agent, for the benefit of itself and
Lenders, an amendment fee in the amount of $125,000 in immediately available
funds on the date hereof (the “Amendment Fee”).

     4. The effectiveness of this Amendment is subject to the satisfaction of
each of the following conditions (in form and substance satisfactory to the
Agent):

     (a) The Agent shall have received original counterparts of this Amendment
duly executed by the Loan Parties, the Agent and the Lenders;

     (b) The Agent shall have received original Notices of Grants of Security
Interests in Patents and Trademarks duly executed by the Loan Parties with
respect to all material Proprietary Rights acquired by the Loan Parties since
the Closing Date;

     (c) The Agent shall have received the Amendment Fee; and

     (d) The Agent shall have received such additional agreements, certificates
or documents as it may reasonably request in connection with this Amendment.

     5. The Borrower and the Guarantors represent and warrant to the Agent and
the Lenders that (i) the representations and warranties of the Loan Parties set
out in the Credit Agreement and in the Security Agreement, each as amended by
this Amendment, are true and correct as of the date hereof (except those which
expressly relate to an earlier period), (ii) no event has occurred and is
continuing which constitutes a Default or Event of Default and (iii) no Loan
Party has any counterclaims, offsets, credits or defenses to the Loan Documents
and the performance of its obligations thereunder, or if any Loan Party has any
such claims, counterclaims, offsets, credits or defenses to the Loan Documents
or any transaction related to the Loan Documents, same are hereby waived,
relinquished and released in consideration of the Agent’s and the Lenders’
execution and delivery of this Amendment.

     6. The Guarantors (i) acknowledge and consent to all of the terms and
conditions of this Amendment, (ii) affirm all of their obligations under the
Loan Documents and (iii) agree that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge the Guarantors’
obligations under Article 13 of the Credit Agreement or the other Loan
Documents.

 



--------------------------------------------------------------------------------



 



     7. The Borrower and the Guarantors hereby represent and warrant to the
Agent and the Lenders as follows:

     (i) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

     (ii) This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

     (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

     8. Except as modified hereby, all of the terms and provisions of the Credit
Agreement (including Schedules and Exhibits), the Security Agreement (including
Schedules and Exhibits) and the other Loan Documents, and the obligations of the
Loan Parties under the Credit Agreement, the Security Agreement and the other
Loan Documents, are hereby ratified and confirmed and shall remain in full force
and effect.

     9. This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and it shall
not be necessary in making proof of this Amendment to produce or account for
more than one such counterpart.

     10. This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of New
York.

     11. To the fullest extent permitted by applicable law, the parties hereto
each hereby waives the right to trial by jury in any action, suit, counterclaim
or proceeding arising out of or related to this Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

              “BORROWER”
 
            APPLICA INCORPORATED, a Florida corporation
 
       
 
  By:   /s/ Terry L. Polistina
 
            Name: Terry L. Polistina     Title: Senior Vice President and CFO
 
            “GUARANTORS”
 
            APPLICA CONSUMER PRODUCTS, INC., a Florida corporation
 
       
 
  By:   /s/ Lisa R. Carstarphen
 
            Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
            APPLICA CANADA CORPORATION, a
Nova Scotia corporation
 
       
 
  By:   /s/ Lisa R. Carstarphen
 
            Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
            WD DELAWARE, INC., a Delaware corporation
 
       
 
  By:   /s/ Lisa R. Carstarphen
 
            Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
            HP INTELLECTUAL CORP., a Delaware corporation
 
       
 
  By:   /s/ Lisa R. Carstarphen
 
            Name: Lisa R. Carstarphen     Title: Corporate Secretary

 



--------------------------------------------------------------------------------



 



              WINDMERE HOLDINGS CORPORATION, a Delaware corporation
 
       
 
  By:   /s/ Lisa R. Carstarphen
 
            Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
            HP DELAWARE, INC., a Delaware corporation
 
       
 
  By:   /s/ Lisa R. Carstarphen
 
            Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
            HPG LLC, a Delaware limited liability company
 
       
 
  By:   /s/ Lisa R. Carstarphen
 
            Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
            HP AMERICAS, INC., a Delaware corporation
 
       
 
  By:   /s/ Lisa R. Carstarphen
 
            Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
            APPLICA MEXICO HOLDINGS, INC., a Delaware corporation
 
       
 
  By:   /s/ Lisa R. Carstarphen
 
            Name: Lisa R. Carstarphen     Title: Corporate Secretary

[Signatures continued on following page]

 



--------------------------------------------------------------------------------



 



              “AGENT”
 
            BANK OF AMERICA, N.A., as the Agent
 
       
 
  By:   /s/ Sherry Lail
 
       
 
  Name:   Sherry Lail 
 
       
 
  Title:   Senior Vice President 
 
       
 
            “LENDERS”
 
            BANK OF AMERICA, N.A., as a Lender
 
       
 
  By:   /s/ Sherry Lail 
 
       
 
  Name:   Sherry Lail 
 
       
 
  Title:   Senior Vice President 
 
       
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger to Congress
Financial Corporation (Florida), as a Lender
 
       
 
  By:   /s/ Rosanne Disalvatore 
 
       
 
  Name:   Rosanne Disalvatore 
 
       
 
  Title:   Vice President 
 
       
 
            LASALLE BUSINESS CREDIT, LLC, successor by merger to LaSalle
Business Credit, Inc., as agent for Standard Federal Bank National Association,
as a Lender
 
       
 
  By:   /s/ Patrick Aarors 
 
       
 
  Name:   Patrick Aarors 
 
       
 
  Title:   First Vice President 
 
       
 
            GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
 
       
 
  By:   /s/ Curt Correa 
 
       
 
  Name:   Curt Correa 
 
       
 
  Title:   Duly Authorized Signatory 
 
       

 



--------------------------------------------------------------------------------



 



         
 
            HSBC BUSINESS CREDIT (USA), INC., as a Lender
 
       
 
  By:   /s/ Jimmy Schwartz 
 
       
 
  Name:   Jimmy Schwartz 
 
       
 
  Title:   Vice President 
 
       
 
            PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
       
 
  By:   /s/ Jay Stein 
 
       
 
  Name:   Jay Stein 
 
       
 
  Title:   Vice President 
 
       

 